Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on August 30, 2022 is acknowledged.
                                                Status of the Application
2.  Claims 1-2, 36 and 83 along with sequences of SEQ ID NO: 126 and 131 are pending under examination. Claims 12-13, 16-19, 21 and 23-24 are previously withdrawn from further consideration as being drawn to non-elected group. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3. With reference to the Applicant’s arguments drawn to SEQ ID Nos, the arguments were found unpersuasive. Examiner restricted the election of SEQ ID Nos to one SEQ ID No: for examination purpose.  As indicated in the office action the claims are given broadest interpretation in the light of the specification and considered two sequences as a set, as defined in the specification. The claim 1 as presented recite a set of polynucleotides ‘selected from the group consisting of’ from set-1 through set-29. The Markush group ‘selected from the group consisting of’ indicates that the sequences are selected from said markush group. The claims as presented broadly recite a set of polynucleotides which read on probes or primers, not primers alone as asserted by the Applicants. With reference to the arguments drawn to species election, the arguments were found unpersuasive because election of one SEQ ID NO for examination as indicated in the previous office action is not a species election. Thus, as indicated the previous office action and in the light of specification a set is considered as two, at least two or more and the two Seq ID Nos. of elected set-29 for examination is proper.
4. The objection to the specification has been withdrawn in view of the amendment.
5. With reference to the rejection of claims under 35 USC 101, the Applicant’s arguments were found unpersuasive. As discussed above two polynucleotide sequences of the set-29 were considered for examination and the claims as presented recite a set of polynucleotides which read on naturally existing sequences without anything more than the naturally existing sequences. For all the above the rejection has been maintained.
6. With reference to the rejection of claims under 35 USC 103 as being unpatentable over Kundsen in view of Lowe et al., the Applicant’s arguments were found unpersuasive. As required by the claims as presented, Kudsen et al teach a nucleic acid sequence comprising the set of polynucleotides of SEQ ID NO: 126 and 131 and as discussed in the rejection it would be obvious to generate a set of polynucleotides (primers or probes) from a known sequence as taught by Lowe et al. For all the above the rejection has been maintained.
                             Claim Rejections - 35 USC § 101-Maintained
7. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-2, 36 and 83 are rejected under 35 U.S.C. 101 because based on the guidelines the claimed invention is directed to a primer sequences, a statutory category. Claims 1-2, 36 and 83 recite a judicial exception (law of nature) without significantly more because claims recite primer sequences (product of nature) of a beta actin gene which is considered as law of nature products that exists in nature. This judicial exception is not integrated into a practical application because the judicial exception is not markedly different from the natural product. The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception because beta actin gene comprising primer sequences exist in nature. The claimed sequences are not sufficient to transform the nature of the claimed product because they consist of the sequences existing in naturally occurring beta actin gene sequence (Knudsen (US 2017/0283884)). The additional elements (kit) do not add anything
significantly more to the sequences because said kit format are well-understood, routine, conventional activity already engaged in by the scientific community (Knudsen (US 2017/0283884). The additional elements, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. Further the additional elements (probe, fluorophore labels) in the dependent claims do not add anything significantly more to the sequences because said additional elements are well-understood, routine, conventional activity already engaged in by the scientific community (Knudsen (US 2017 /0283884)). The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. The Courts decision rested upon an examination of the particular claims in light of the Court's precedents, specifically Bilski, Flook and Diehr. The Court repeated the long standing exceptions (laws of nature, natural phenomena, and abstract ideas) to categories of patent eligibility defined in 35 U.S.C. § 101. In conducting the analysis, the Court addressed the "machine-or-transformation" test
explained in Bilski with a reminder that the test is an "important and useful clue" to patentability but that it does not trump the "law of nature" exclusion. A claim that recites a law of nature or natural correlation, with additional steps that involve well-understood, routine, conventional activity previously engaged in by researchers in the field is not patent-eligible, regardless of whether the steps result in a transformation. On the other hand, reaching back to Neilson, the Court pointed to an eligible process that included not only a law of nature (hot air promotes ignition) but also several unconventional steps
involving a blast furnace) that confined the claims to a particular, useful application of the principle. For these reasons, the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103-Maintained
8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  Claims 1-2, 36 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (US 2017/0283884) in view of Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, page 1757-1761, 1990).
Knudsen teach a beta actin gene sequence comprising the primer sequences of SEQ ID NO: 126 and 131 (SEQ ID NO: 827 of Knudsen comprises the sequences of SEQ ID NO: 126 and 131, see the following sequence of 827 comprising the primer sequences (in bold) of SEQ ID NO: 126 and 131):
Sequence NO ACTB AFFX- SEQ ID NO: 827
TGATATCGCCGCGCTCGTCGTCGACAACGGCTCCGGCATGTGCAAGGCCGGCTTCGCGGG
CGACGATGCCCCCCGGGCCGTCTTCCCCTCCATCGTGGGGCGCCCCAGGCACCAGGGCGT
GATGGTGGGCATGGGTCAGAAGGATTCCTATGTGGGCGACGAGGCCCAGAGCAAGAGAGG
                                                                     SEQ ID No: 131
CATCCTCACCCTGAAGTACCCCATCGAGCACGGCATCGTCACCAACTGGGACGACATGGA
GAAAATCTGGCACCACACCTTCTACAATGAGCTGCGTGTGGCTCCCGAGGAGCACCCCGT
GCTGCTGACCGAGGCCCCCCTGAACCCCAAGGCCAACCGCGAGAAGATGACCCAGATCAT
                                                                       SEQ ID No: 126
GTTTGAGACCTTCAACACCCCAGCCATGTACGTTGCTATCCAGGCTGTGCTATCCCTGTA
CGCCTCTGGCCGTACCACTGGCATCGTGATGGACTCCGGTGACGGGGTCACCCACACTGT
GCCCATCTACGAGGGGTATGCCCTCCCCCATGCCATCCTGCGTCTGGACCTGGCT
    With reference to claims 2, 36, 83, Knudsen teach that a probe labeled with fluorescent labels (para 0120-0121, 0246) and a kit comprising primers (para 0276-0279, 281).
     Although Knudsen teach a beta actin gene comprising the sequences of SEQ ID No: 126 and 131, however, Knudsen did not specifically teach primers.
  Lowe et al. teach a method for designing primers and evaluating their performance wherein Lowe et al. disclose a computer program for rapid selection of oligonucleotide primers for polymerase chain reaction (see page 1757, col. 1, abstract). Lowe et al. teach that all primers designed for over 10 gene products were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe (see page 1780, col. 2, paragraph 1).
   It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the beta actin gene sequence as taught by Knudsen with a step of generating or designing primers or primers / probe from a known sequence as taught by Lowe et al. to achieve the claimed primers. The ordinary artisan would have motivated to combine the known sequence to generate primer pair and probe as claimed. The ordinary artisan would have a reasonable
expectation of success that the combination would result in said claimed primers because the sequence of beta actin gene is known as taught by Knudsen and generating primers or primer pairs from a known sequence as taught by Lowe et al. would generate primers or primer pair/probe to amplify and detect the target nucleic acid of beta actin gene, wherein Lowe et al. explicitly taught that all primers designed
from known sequences were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size (see page 1760, col, 2, paragraph 1). Further, selection of specific oligonucleotides (primers/probe) for specific Tm represents routine optimization with regard to sequence, length and composition of the oligonucleotide, which routine optimization parameters are explicitly recognized in Lowe et al. (see page 1760, col. 2, paragraph 1) which clearly shows that every primer or primer pair/probe would have a reasonable expectation of success and
such a modification of the composition is considered obvious over the cited prior art.
                                                       Conclusion
              No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto.gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637